DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term/phrase “outer housing”, “inner housing” (see claims 16-18 and 30-31) is not found in applicants’ specification.
Drawings
The drawings are objected to because the “outer housing”, “inner housing” are not found in the specification making it unclear which member the “outer housing”, “inner housing” are directed to.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato et al. (US 20170190037 A1).
Regarding claims 30-31, Sato et al. discloses a gas spring-powered fastener driver (1/701) comprising: a cylinder (20); a moveable piston (21) positioned within the cylinder; a driver blade (31) attached to the piston, the driver blade movable with the piston between a ready position and a driven position ([0057-60], figs. 1 and 9);  a lifter including a rotary component (32) operably coupled to the driver blade (via rack 30) to move the driver blade from the driven position to the ready position [0060-0062]; and 
a multi-stage planetary transmission (7) including an output shaft (72) operatively coupled to the lifter to provide torque thereto (72 connected to drive shaft 9 [0055]), a first bearing supporting a first portion of the output shaft for rotation, a second bearing supporting a second portion of the output shaft for rotation (see examiner annotation); and first and second planetary stages (9/71/72/73); 

    PNG
    media_image1.png
    393
    574
    media_image1.png
    Greyscale

an inner housing (20) including a cylinder support portion (bottom of cylinder housing 2 housing piston bumper 23 at bottom of 2A – see examiner annotation) in which the cylinder is received (figs. 1 and 9) and a transmission housing portion (portion holding clutch tube section 711A and driving shaft 9 and part bottom of cylinder housing 2 receives 2C- see examiner annotation) in which the first and second bearings are received (portion holding clutch tube section 711A receives 2C which houses the bearings, see examiner annotation) to rotatably support the output shaft (72) and in which the first and second planetary stages are located  (figs. 1 and 9- see examiner annotation); 
an outer housing (2/2A) in which the inner housing is received; 
a motor (71) for providing torque to the transmission and a motor output shaft (72), the motor output shaft operably coupled to an input (gears and/or drive shaft 9 shown in figs. 1 and 9) of the multi-stage planetary transmission to provide torque to the transmission [0055, 0069, 0117, 0123];
a battery (8) electrically connectable to the motor for supplying electrical power to the motor [0055, 0069, 0117, 0123];
wherein the cylinder support portion and the transmission housing portion are integrally formed as a single piece (portion holding clutch tube section 711A and driving shaft 9 and part bottom of cylinder housing 2 form integral single piece - see examiner annotation [0053], figs. 1 and 9), 
wherein the rotary component includes a body (32) and a plurality of engagement members/pins (teeth of 32/roller 33, figs. 3-5) engageable with teeth (30) on the driver blade to return the driver blade from the driven position toward the ready position [0063-0064], and wherein at least a first of the engagement members/pins (33) is movable relative to the body of the rotary component in response to contact with a corresponding tooth on the driver blade ([0063-0076], figs. 1-9).

    PNG
    media_image2.png
    658
    756
    media_image2.png
    Greyscale









Allowable Subject Matter
Claims 13-19, 21-25, and 29 are allowed.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious as spring-powered fastener driver comprising all the structural and functional limitations and further comprising a cylinder, a moveable piston with a driver blade to drive fasteners a lifter including a rotary component operably coupled to the driver blade to move the driver blade from the driven position to the ready position; and a multi-stage planetary transmission including an output shaft operatively coupled to the lifter to provide torque thereto, a first bearing supporting a first portion of the output shaft for rotation, a second bearing supporting a second portion of the output shaft for rotation; and first and second planetary stages and a housing including a cylinder support portion in which the cylinder is received and a transmission housing portion  in which the first and second bearings are received to rotatably support the output shaft and in which the first and second planetary stages are located a motor for providing torque to the transmission and a motor output shaft the motor output shaft operably coupled to an input of the multi-stage planetary transmission to provide torque to the transmission, wherein the cylinder support portion and the transmission housing portion are integrally formed as a single piece. Having the cylinder support portion and the transmission housing portion are integrally formed as a single piece provides an effective housing mechanism that joins the transmission to the piston cylinder for stronger connection and easier replacement/repair if the transmission becomes damaged.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “outer housing”, “inner housing” are not found in the specification and are unclear how many members/pieces make up the “outer housing”, “inner housing”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Since the claims recite “outer housing”, “inner housing” which are not linked to any member in the specification/drawings then it is not clear what members/pieces make up the “outer housing”, “inner housing”.
Conclusion                                                                                                                                                                                                                                                        
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731